Citation Nr: 1540800	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  14-02 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to restoration of a 20 percent rating for subluxation, right knee, associated with osteoarthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel

INTRODUCTION

The Veteran served on active duty from May 1989 to May 1993.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

In July 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file. 

The record before the Board consists of the Veteran's electronic records within the Veterans Benefits Management System.  

Following the Veteran's January 2011 claim for an increased rating, the RO issued a rating decision denying an increase in March 2011.  The Veteran did not filed a notice of disagreement with that decision or any other statement indicating dissatisfaction with the decision within one year of the March 2011 rating decision.  In June 2012, he submitted a statement indicating his disagreement with the proposed reduction of the right knee subluxation, in which he also requested a reevaluation for pain and mobility issues.  He similarly described a worsening right knee disability in an August 2012 statement and at the July 2015 Board hearing.  Because the RO has not adjudicated the new claim of whether an increased rating is warranted for the service-connected right knee disability, this matter must be REFERRED to the RO for appropriate action.


FINDINGS OF FACT

1. At the time of the August 2012 rating decision, which reduced the 20 percent disability rating for subluxation, right knee, associated with osteoarthritis, to 0 percent, effective November 1, 2012, the 20 percent evaluation had been in effect from August 2005 - a period greater than five years.
 
2.  The reduction in the evaluation for subluxation, right knee, associated with osteoarthritis, was done without consideration of the requirements of applicable regulations.


CONCLUSION OF LAW

The reduction of the evaluation for subluxation, right knee, associated with osteoarthritis, from 20 to 0 percent is void ab initio.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.344 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the Veteran disagrees with an August 2012 rating decision that reduced the rating for his service-connected subluxation, right knee, associated with osteoarthritis, from 20 percent disabling to a noncompensable rating, effective November 1, 2012.  He contends that symptoms associated with his disability have not improved and that the reduction to a noncompensable rating from a 20 percent rating was not warranted.  

Pursuant to 38 C.F.R. § 3.105(e), where a reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, such as in this case, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Final rating action will reduce or discontinue the compensation effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e) (2015).  

A copy of a rating decision proposing to reduce the subluxation, right knee, associated with osteoarthritis, from 20 percent disabling to a noncompensable rating was sent to the Veteran in June 2012.  A letter sent with the rating decision informed the Veteran that he would be afforded 60 days for the presentation of additional evidence to show that compensation payments should be continued at the 20 percent level and that he could request a predetermination hearing.  The Veteran submitted a statement later in June 2012 indicating his reasoning for not feeling that such a reduction is warranted.  He submitted a statement listing his various levels of daily pain, and a listing of his medications, as well as indicating his need for walking and support devices.  In August 2012, the rating decision effectuating the reduction to a noncompensable rating was issued.  Thus, the Board finds that the RO complied with the procedural requirements of 38 C.F.R. § 3.105.  

Moving on to the actual reduction at issue, a disability rating may be reduced, however, the circumstances under which rating reductions can occur are specifically limited and carefully circumscribed by regulations promulgated by the Secretary.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  The United States Court of Appeals for Veterans Claims has interpreted the provisions of 38 C.F.R. § 4.13 to require that in any rating reduction case, it must be ascertained, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  See Brown v. Brown, 5 Vet. App. 413 (1993).  Moreover, 38 C.F.R. §§ 4.2  and 4.10 provide that in any rating-reduction case, not only must it be determined that an improvement in a disability has actually occurred, but also that that improvement in a disability actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Brown, 5 Vet. App. 413. 

38 C.F.R. § 3.344(a) provides for the stabilization of disability ratings that have continued for long periods (5 years or more) at the same level, and requires that prior to a rating reduction there must be a comparison of the evidence, and particularly any rating examinations, to ensure completeness and that rating subject to temporary or episodic improvement will not be reduced on a single examination unless clearly warranted by all the evidence.  Any material improvement must be reasonably certain to continue under the ordinary conditions of life.  The evidence must reflect an actual change in the veteran's condition and not merely a difference in the thoroughness of the examination or in the use of descriptive terms.  38 C.F.R. § 4.13.  The evidence must also show that the improvement in the disability actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  38 C.F.R. §§ 4.2, 4.10.  Finally, such reduction must be based upon a review of the entire history of the veteran's disability.  38 C.F.R. 
§§ 4.1, 4.2; Brown, 5 Vet. App. at 420-421. 

In this case, the 20 percent rating for subluxation, right knee, associated with osteoarthritis, had been in effect since August 25, 2005, more than five years prior to the reduction at issue.  In reducing the Veteran's rating, the RO neither cited to nor discussed the factors required by 38 C.F.R. § 3.344, the pertinent regulation in effect at that time governing the reduction of a disability rating of a disability that was in effect for five or more years.  See August 2012 rating decision.  The decision rendering the reduction is, therefore, void ab initio.  See Kitchens v. Brown, 7 Vet. App. 320, 325 (1995) ("Where, as here, the Court finds that VA has reduced a veteran's rating without observing applicable laws and regulation, such a rating is void ab initio and the Court will set it aside as not in accordance with the law."); see also Greyzck v. West, 12 Vet. App. 288, 292 (1999) (noting that the regulatory language in 38 C.F.R. § 3.344(a) has not changed since its adoption in February 1961 . . . that where VA reduces a disability rating without complying with applicable VA regulations, the reduction is void ab initio). 








ORDER

Restoration of a rating of 20 percent for subluxation, right knee, associated with osteoarthritis, from November 1, 2012, is granted.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


